DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           CRAIG D. SCOTT,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1938

                          [September 6, 2018]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Bernard I. Bober, Judge;
L.T. Case No. 00-18846 CF10A.

  Craig D. Scott, Live Oak, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.